EXHIBIT 10.35

ADDENDUM No. 1


to the


PERSONAL AND COMMERCIAL AUTOMOBILE QUOTA SHARE
REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


INTEGON NATIONAL INSURANCE COMPANY
Winston-Salem, North Carolina


(hereinafter referred to as the “Company”)


and


The Reinsurers subscribing to the respective Interests and Liabilities Contract
to which this Agreement is attached (each subscribing reinsurer is referred to
hereinafter, individually, as a “Subscribing Reinsurer” and collectively as the
"Reinsurer")




Effective, 12:01 A.M., Eastern Standard Time on October 1, 2012, this Agreement
shall be amended as follows:


I.
ARTICLE IV,WARRANTIES, Paragraph 1 is revised to read as follows:



The Company and the direct and indirect subsidiaries of American Capital
Acquisition Corporation shall retain net for their own account at least 50% of
the Losses Incurred each Policy, each Occurrence on all business ceded
hereunder.
 
II.
ARTICLE VII, CEDING COMMISSION is revised to read as follows:





ARTICLE VII


CEDING COMMISSION


A.
The Reinsurer shall allow the Company a provisional ceding commission of 32.0%
of all Net Earned Premium ceded to the Reinsurer hereunder. The Company shall
allow the Reinsurer return commission on return premiums at the same rate.



B.
The provisional commission allowed to the Company shall be adjusted periodically
in accordance with the provisions set forth herein.






--------------------------------------------------------------------------------



C.
The first adjustment period shall be from the inception date of this Agreement
through December 31, 2010 and each subsequent 12 month period shall be a
separate adjustment period, with the final separate adjustment period being a 14
month period (each an “Adjustment Period” and, collectively, “Adjustment
Periods”). However, if this Agreement is terminated, the final adjustment period
shall be from the beginning of the then current Adjustment Period through the
date of termination if this Agreement is terminated on a “cutoff” basis or the
end of the runoff period if this Agreement is terminated on a “runoff” basis.
The first calculation of adjusted commission for an Adjustment Period shall be
made as of the date that is 12 months after the end of such Adjustment Period
(the “Initial Calculation Date”).



D.
The adjusted commission rate shall be calculated as follows and be applied to
Net Earned Premium for the Adjustment Period under consideration:



1.
If the Actual Loss Ratio for the Adjustment Period is 64.5% or greater, the
adjusted commission rate for the Adjustment Period under consideration shall be
a minimum commission of 30.0%;



2.
If the Actual Loss Ratio for the Adjustment Period is less than 64.5%, but equal
to or greater than 62.0%, the adjusted commission rate for such Adjustment
Period under consideration shall be 32.5%, minus the difference in percentage
points between 62.0% and the Actual Loss Ratio for such Adjustment Period;



3.
If the Actual Loss Ratio for the Adjustment Period is less than 62.0%, but
greater than 60.0% the adjusted commission rate for such Adjustment Period under
consideration shall be 32.5% plus the difference in percentage points between
62.0% and the Actual Loss Ratio for such Adjustment Period;



4.
If the Actual Loss Ratio for the Adjustment Period is 60.0% or less, the
adjusted commission rate for such Adjustment Period shall be 34.5%.



For an abundance of clarity, an illustration of the sliding scale is attached as
Exhibit A.


E.
The Reinsurer shall calculate and report the adjusted commission on Net Earned
Premium within 30 days after the Initial Calculation Date, and within 30 days
after the end of each subsequent calendar year thereafter with respect to each
Adjustment Period until all losses subject hereto have been finally settled.
Each such calculation shall be based on cumulative transactions hereunder from
the beginning of each Adjustment Period under consideration through the date of
adjustment. With respect to the first Adjustment Period, remittance of adjusted
commission on Net Earned Premium, if any, shall commence 24 months after the end
of the first Adjustment Period. With respect to all Adjustment Periods other
than the first Adjustment Period, remittance of adjusted commission on Net
Earned Premium, if any, shall be made




--------------------------------------------------------------------------------



12 months after the end of the final Adjustment Period. If the adjusted
commission on Net Earned Premium for the Adjustment Period under consideration,
as of the date remittance is due, is less than commissions previously allowed by
the Reinsurer on Net Earned Premium for the same Adjustment Period, the Company
shall remit the difference to the Reinsurer on or before March 1, after receipt
and verification of the Reinsurer’s report. If the adjusted commission on Net
Earned Premium for the Adjustment Period under consideration as of the date
remittance is due, is greater than commissions previously allowed by the
Reinsurer on Net Earned Premium for the same Adjustment Period, the Reinsurer
shall remit the difference to the Company on or before March 1, after receipt of
the Company’s written verification of the Reinsurer’s report. For an abundance
of clarity, an illustration of the timing of annual calculations and payments is
attached as Exhibit B.


F.
It is expressly agreed that the ceding commission allowed the Company includes
provision for all unallocated loss expenses, dividends, commissions, taxes
(exclusive of Federal Excise Taxes), assessments and all other expenses of
whatever nature, except allocated Loss Adjustment Expense.



III.
Item G. of Article XII, Definitions is revised to read as follows:



G.
“Losses Incurred” as used herein shall mean Net Losses and Loss Adjustment
Expense paid as of the effective date of calculation, plus the ceded reserves
for losses and Loss Adjustment Expense (including reserves for incurred but not
reported losses) outstanding as of the same date, all as respects losses
occurring during the Adjustment Period under consideration plus the change in
Losses Incurred from the preceding Adjustment Period.



IV.
The following sentence shall be added to the end of Item I. of Article XII:



For all purposes of this Agreement, with respect to all periods following
January 1, 2012, it is understood that references to the Company Pool and
retrocessions to the Company Pool shall no longer be deemed to be included in
the Agreement as following such date, pursuant to the Amended & Restated
Reinsurance Pooling Agreement dated January 1, 2012 among the affiliates of the
Company, there is no longer any retrocession to the members of the Company Pool.
All other references to the Company Pool following January 1, 2012 shall be
deemed to be references to the Company.


V.
Item B. of Article XVI. Special Termination is revised to read as follows:



The Company may terminate this Agreement sixty (60) days from the commencement
date of an initial public offering (“IPO”) by itself, or its direct or indirect
parent company by giving notice in writing to the Reinsurer by certified mail,
return receipt requested, and the North Carolina Department of Insurance,
Missouri Department of Insurance, Michigan Department of Insurance and



--------------------------------------------------------------------------------



California Department of Insurance, within thirty (30) days of the commencement
date of the IPO. For the purposes of this Agreement, the commencement date of an
IPO shall be (i) the date of the issuance of stock by the Company or its direct
or indirect parent company in a private placement pursuant to exemptions from
the registration requirements of the Securities Act of 1933, as amended, which
is subject to a registration rights agreement or (ii) the filing of a Form S-1
Registration Statement under the Securities Act of 1933, as amended with respect
to the issuance of stock by the Company or its direct or indirect parent
company.


VI.
All references to MK Re, Ltd in the Agreement shall be deemed to be references
to ACP Re, Ltd.





All other terms and conditions remain unchanged.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto represented by their duly authorized
representatives have executed this Amendment.




INTEGON NATIONAL INSURANCE COMPANY




By:     /s/ Michael Weiner                
Name:    Michael Weiner
Title:     Chief Financial Officer


    
MAIDEN INSURANCE COMPANY LTD.




By:     /s/ David A. Lamneck                
Name:     David A. Lamneck
Title:    SVP and Chief Underwriting Officer




TECHNOLOGY INSURANCE COMPANY, INC.




By:    /s/ Stephen Ungar                
Name:    Stephen Ungar
Title:    Secretary




ACP RE, LTD.




By:    /s/ Michael Weiner                
Name:    Michael Weiner
Title:    Chief Financial Officer



--------------------------------------------------------------------------------





Exhibit A


Sliding Scale and Ceding Commission Matrix
 
 
 
 
 
Loss Ratio
Ceding Commission
 
64.5% or greater
30.0%
Minimum
 
64.0%
30.5%
 
 
 
63.5%
31.0%
 
 
 
63.0%
31.5%
 
 
 
62.5%
32.0%
Provisional
 
62.0%
32.5%
 
 
 
61.5%
33.0%
 
 
 
61.0%
33.5%
 
 
 
60.5%
34.0%
 
 
 
60.0% or less
34.5%
Maximum
 






--------------------------------------------------------------------------------





Exhibit B


Timing of Annual Calculations and Payments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loss Year
2010
2011
2012
2013
2014
2015
2016
2017 and thereafter
 
2010
 
 
C/P
C/P
C/P
C/P
C/P




C/P
 
2011
 
 
 
C
C
C
C
C/P
 
2012
 
 
 
 
C
C
C
C/P
Ultimate until losses are finally settled
2013
 
 
 
 
 
C
C
C/P
 
2014
 
 
 
 
 
 
C
C/P
 
2015
 
 
 
 
 
 
 
C/P
 
 
 
 
 
 
 
 
 
 
 
C = Calculation
P = Cash Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

*The 2010 Loss Year covers the initial Adjustment Period from the inception date
of the Agreement until December 31, 2010. The 2015 Loss Year covers the
Adjustment Period commencing January 1, 2015 and ending March 1, 2016.

